Citation Nr: 1760360	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left navicular, status-post bone fracture with degenerative changes, deformity, and limited motion (left wrist condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2017 Travel Board hearing.  A transcript of this proceeding is associated with the claims file.  Although the Veteran also requested an RO hearing in September 2014 correspondence and in correspondence dated October 4, 2014, an October 6, 2014 report of general information indicates that he later withdrew that request.

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not implied in the instant claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  The Veteran submitted a March 2014 statement that although he does not currently work, his injuries limit his current and future employment chances; he did not assert that he believed he was unemployable due to his service-connected left wrist condition.  Moreover, his lay statement in his December 2013 notice of disagreement indicates that he worked for the U.S. Postal Service for thirty years until he retired in October 2003.  He explained that he had no increased chronic left wrist pain during this period and that much of his work as a clerk involved lifting and moving equipment.  He stated that lifting and pulling did not cause additional left wrist pain.  He also explained that he had no additional increase in chronic low-level pain or deformities from 1970 to 2011 other than minor flare-ups.  He asserted that his left wrist symptoms and impairments worsened due to his use of assistive devices following complications from an April 2010, non-service connected right leg fracture - specifically, an infection that resulted in a non-service connected right leg amputation in June 2011.  The June 2011 right leg amputation was almost eight years after his October 2003 retirement, which he did not attribute to his service-connected left wrist condition in any way.  In summary, the Veteran's reported chronology of the course of his left wrist symptoms and impairments, as well his reported employment history, do not raise an implied TDIU claim in this case.  

The issue of entitlement to a clothing allowance has been raised by a March 2014 written statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim on appeal has not been satisfied.  Therefore, a remand is necessary for further development.

The Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected left wrist condition.  The most recent VA examination of this condition was in November 2013.  At the 2017 Board hearing and in other statements of record, the Veteran asserted worsened symptomatology since the last VA examination.  This testimony and the passage of more than four years since the most recent VA examination warrant a remand to obtain an updated evaluation of this disability.  

Although the Veteran submitted a wrist condition disability benefits questionnaire (DBQ) by private physician Dr. S.S.W. in December 2016, the Board finds that it was inadequate for rating purposes for the following reasons.  First, the issue on appeal hinges on whether the Veteran's left wrist condition has manifested as various forms of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The 2016 private physician's findings on this point are ambiguous and incomplete.  Specifically, in Section VIII of the DBQ regarding ankylosis, the physician did not check any box, including the box indicating "[n]o ankylosis" of the left wrist.  As the physician did not make any affirmative findings (including negative ones), it is ambiguous whether the physician intended to find "no ankylosis" by checking no boxes in this Section, or whether he intended to simply omit all ankylosis findings altogether, in which case the DBQ is incomplete.  This ambiguity is compounded by the fact that in Section VI regarding functional loss, the physician found that the Veteran had "[l]ess movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon tie-ups, contracted scars, etc.)" (emphasis added).  However, the physician did not specify which of the multiple, alternative listed symptoms, including ankylosis, actually contributed to the finding of less movement than normal.  Furthermore, although the physician provided range of motion findings for the left wrist, he failed to provide range of motion findings for the undamaged, right wrist.  See 38 C.F.R. § 4.59.  Given these deficiencies in the December 2016 private DBQ, the Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected left wrist condition.

Finally, the Veteran testified during the 2017 Board hearing that his most recent VA treatment for his left wrist condition was in 2013.  However, as this matter is being remanded for the reasons discussed above, the RO should confirm whether this has changed since the 2017 Board hearing.  If so, then the RO should obtain and associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to confirm whether there are any outstanding VA treatment records from May 2013 to the present relevant to the left wrist claim on appeal.  If so, then obtain and associate with the claims file all outstanding VA treatment records from May 2013 to the present from the Loma Linda, CA VA Healthcare System and all associated outpatient clinics (including the Rancho Cucamonga, CA CBOC), as well as any additional VA facilities and time periods that the Veteran or his representative may identify.  Associate all communications with the Veteran and his representative with the claims file.  

2. Then, schedule the Veteran for a VA examination with a qualified medical professional to address the current nature, symptoms, and severity of his service-connected left wrist disability.

If the examiner concludes that any identified current symptoms or impairments are not due to the service-connected left wrist disability, or any non-service connected conditions, then the examiner must explain which symptoms and impairments are not due to the service-connected left wrist disability, if possible.  

If any findings are not possible without resort to mere speculation, then the examiner must explain why.

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




